687 S.E.2d 295 (2009)
SUGAR CREEK SCHOOL
v.
BOE, et al.
No. 122P09.
Supreme Court of North Carolina.
November 5, 2009.
Robert J. King, III, for Charlotte-Mecklenburg BOE.
Richard A. Vinroot, Charlotte, for Sugar Creek School, et al.
Drew H. Davis, Winston-Salem, Ann L. Majestic, Raleigh, Allison B. Schafer, General Counsel, for Tommy Cooke.
The following order has been entered on the motion filed on the 4th of May 2009 by Winston Salem/Forsyth County Board of Education for Leave to File Amicus Curiae Brief:
"Motion Dismissed as Moot by order of the Court in conference this the 5th of November 2009."